Bigelow, C. J.
It is too late to call in question the doctrine that on a promissory note indorsed in blank an action may be maintained in the name of a third person for the benefit of the indorsee with his consent. In such case, the maker cannot defend on the ground that the plaintiff has no interest in the note, and is seeking to recover the amount for the use of the real owner. This point was distinctly adjudicated in Beekman v. Wilson, 9 Met. 434, and is the well settled rule in England and in many of the United States. Law v. Parnell, 7 C. B. (N. S.) 282. *410Ancona v. Marks, 7 Hurlst. & Norm. 686. Mauran v. Lamb, 7 Cow. 174. Chit, on Bills, (12th Amer. ed.) 536, n. The evidence offered at the trial was plenary to show that the pres«nt suit was brought and is prosecuted in the name of the plaintiff for the benefit and by the authority of the person who is the beneficial owner of the note. •
As to the objection that the blank indorsement was not filled at the trial, we are clearly of opinion that, if necessary to be done at all, under the circumstances reported by the judge, it may be done nunc pro tune. Harmer v. Steele, 15 L. J. (N. S.) Exch. 217; S. C. 14 M. & W. 840. McDonald v. Bailey, 14 Maine, 101. Exceptions overruled.